IN THE SUPREME COURT OF THE STATE OF NEVADA


                GERALD LEE WHATLEY, JR.,                                   No. 85077
                                  Appellant,
                              vs.
                             NEVADA,
                                                                                FILED
                THE STATE OF
                                  Respondent.                                    SEP 2 2 2022
                                                                                ELIZABETH A. BROWN
                                                                              CLERKSFAJPREME COURT
                                                                             BY   S •Y
                                      ORDER DISMISSING APPEAL                      DEPUTY CLERK


                            This is an appeal from a judgment of conviction.             Eighth

                Judicial District Court, Clark County; Eric Johnson, Judge.
                            This court previously ordered appellant to show cause why this
                appeal should not be dismissed for lack of jurisdiction.        Specifically, it

                appeared that the notice of appeal was untimely filed.            In response,

                appellant does not dispute that the notice of appeal was untimely filed.
                Instead, counsel for appellant notes that she filed the transcript request
                form within the time to file a notice of appeal. Relying on Lemmond v. State,
                114 Nev. 219, 220, 954 P.2d 1179, 1179 (1998), and Forman v. Eagle Thrifty
                Drugs & Markets, Inc., 89 Nev. 533, 536, 516 P.2d 1234, 1236 (1973),
                overruled on other grounds by Garvin v. Ninth Judicial Dist. Court, 118
                Nev. 749, 59 P.3d 1180 (2002), counsel asks that this court construe the
                transcript request form as a deficient notice of appeal.
                            Pursuant to Lemmond and Forman, this court will not dismiss
                an appeal due• to a technical defect in the notice of appeal if an intent to
                appeal from a judgment can be reasonably inferred from the notice of appeal




SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                                                  ,29-- A97 9
                and the respondent is not misled. This court declines to infer an intent to
                appeal from a transcript request form.'
                             "[A]n untimely notice of appeal fails to vest jurisdiction in this
                court."   Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
                Accordingly, this court lacks jurisdiction and
                             ORDERS this appeal DISMISSED.




                                                                      J.
                                         Hardesty



                               C4-V        ,                                           , J.
                       Al4
                Stiglich                                    Herndon




                cc:   Hon. Eric Johnson, District Judge
                      Leslie A. Park
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      lIt is noted that appellant has not provided this court with a copy of
                the form.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A